As filed with the Securities and Exchange Commission on July 27, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CATHAY GENERAL BANCORP (Exact name of registrant as specified in its charter) Delaware 95-4274680 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 777 North Broadway Los Angeles, California (Address of Principal Executive Offices) (Zip Code) CATHAY GENERAL BANCORP 2 (As Amended and Restated) (Full title of the plan) Lisa L. Kim SVP, General Counsel and Secretary 777 North Broadway Los Angeles, California 90012 (213) 625-4700 (Name, address, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common Stock,par value $0.01 500,000 shares (1) Pursuant to the provisions of Rule 416(a) of Regulation C under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement also covers any additional securities that may be offered or issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rules 457(c) and 457(h) of Regulation C under the Securities Act. The average of the high and low per share price for the common stock of Registrant on July 20, 2015, as reported on the NASDAQ Global Select Market, was $33.09. EXPLANATORY NOTE This registration statement on Form S-8 is being filed to register the offer and sale of additional shares of common stock, par value $0.01 per share, of Cathay General Bancorp (“Registrant”) under the Cathay General Bancorp 2005 Incentive Plan (As Amended and Restated). Pursuant to General Instruction E to Form S-8, this registration statement hereby incorporates by reference the contents of the registration statement on Form S-8 filed by Registrant with the Securities and Exchange Commission (the “Commission”) on August 22, 2005, with respect to the Cathay General Bancorp 2005 Incentive Plan (Registration No. 333-127762), except as otherwise updated or modified by this registration statement. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents By Reference. All documents filed by Registrant pursuant to Sections 13(a), 13(c), 14, and 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), subsequent to the date of the filing of this registration statement and prior to the filing of a post-effective amendment to this registration statement that indicates that all securities offered under this registration statement have been sold or that deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference into this registration statement and to be a part hereof from the date of the filing of such documents. Any statement in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this registration statement to the extent that a statement contained herein or in any other subsequently filed document that also is or deemed to be incorporated by reference herein modifies or supersedes such statement. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this registration statement. The following documents filed by Registrant with the Commission are also incorporated herein by reference in this registration statement: (a) Registrant's Annual Report on Form 10-K, for the fiscal year ended December 31, 2014; (b) All other reports filed by Registrant with the Commission pursuant to Section 13(a) or 15(d) of the Exchange Act since the end of the fiscal year covered by Registrant’s Annual Report on Form 10-K referred to in (a) above; and (c) The description of Registrant’s common stock, par value $0.01 per share, contained in Registrant's amendment to registration statement on Form 8-A/A filed with the Commission on September 16, 1999 (Commission File No. 000-18630). Item 5. Interests of Named Experts and Counsel. The legality of the securities offered hereby has been passed upon by Lisa L. Kim, who is Senior Vice President, General Counsel and Secretary of Registrant. Item 6. Indemnification of Directors and Officers. Registrant’s amended and restated bylaws provide for indemnification of its officers, directors, employees as permitted by Delaware law. Registrant’s amended and restated certificate of incorporation contains a provision, consistent with Delaware law, reducing or eliminating director liability in certain circumstances. Registrant has also entered into indemnification agreements with each director and such officers of the Registrant and its subsidiaries as have been designated by the Board of Directors. Section145 of the Delaware General Corporation Law provides that corporations may indemnify an individual made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, because the individual is or was a director, officer, employee or agent of the corporation, against liability incurred in the proceeding if the person acted in good faith and reasonably believed his conduct was in the corporation’s best interest or was not opposed to the corporation’s best interest. Section145(c) further provides that a corporation shall indemnify an individual who was fully successful on the merits or otherwise in any proceeding to which the director or officer was a party because the individual was or is a director or officer of the corporation, for reasonable expenses incurred by the director or officer in connection with the proceeding. Section145(g) provides that a corporation may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, partner, trustee, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against any liability asserted against and incurred by the person in that capacity, or arising out of such person's status as a director, officer, employee or agent. Registrant currently maintains policies of directors’ and officers’ liability insurance. - 1 - Item 8. Exhibits. Exhibit Description Restated Certificate of Incorporation (incorporated by reference to Exhibit 3.1 to Registrant’s Annual Report on Form 10-K for the year ended December 31, 2009) (Commission File No. 0-18630) Amendment to Restated Certificate of Incorporation (incorporated by reference to Exhibit 3.1.1 to Registrant’s Annual Report on Form 10-K for the year ended December 31, 2009) (Commission File No. 0-18630) Amended and Restated Bylaws, effective February 20, 2014 (incorporated by reference to Exhibit 3.2 to Registrant’s Annual Report on Form 10-K for the year ended December 31, 2013) (Commission File No. 0-18630) 5.1* Opinion of Lisa L. Kim 23.1* Consent of Lisa L. Kim (included in Exhibit 5.1) 23.2* Consent of KPMG LLP 24.1* Power of Attorney (included in signature page of the registration statement) Cathay General Bancorp 2005 Incentive Plan (As Amended and Restated) (incorporated by reference to Appendix A to Registrant’s Proxy Statement dated April 16, 2015) * Filed herewith. - 2 - SIGNATURES Pursuant to the requirements of the Securities Act of 1933, Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Los Angeles, State of California, on the 27th day of July, 2015. CATHAY GENERAL BANCORP By: /s/
